Citation Nr: 0506116	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  94-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.  

2.  Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to August 
1948 and again from August 1950 to August 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran is currently residing in 
Oregon, and as consequence, the Portland, Oregon, RO is 
currently managing his claim.  

The Board notes that the veteran originally requested a 
Travel Board hearing in order to present testimony in 
connection with his claim on appeal.  However, by 
correspondence received in July 2001, he indicated that he no 
longer wants this type of hearing.  Therefore, his request 
for a Board hearing is considered withdrawn.  He did have a 
hearing at the RO in February 1998 on the hearing loss issue, 
and that transcript is of record.

In the March 1995 VA Form 9, the veteran appears to raise the 
claim of entitlement to service connection for 
neuropsychiatric disability.  This matter is referred to the 
RO for all appropriate development and adjudication.  

Both the veteran and his representative have argued that the 
veteran's employability has been adversely affected by the 
service-connected hearing loss disability.  For example, in 
the July 2003 informal hearing presentation, the 
representative argues that the veteran had to terminate his 
law practice because of his hearing loss.  Accordingly, the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability, including 
extraschedular consideration under 38 C.F.R. § 4.16(b), is 
referred to the RO for appropriate action.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. 
West, 12 Vet. App. 413, 421 (1999).

The issue of entitlement to a higher initial rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Cardiovascular disease was not shown in service or the 
initial postservice year, and the condition is not shown to 
be related to injury, disease or event noted during either 
period of the veteran's military service.  


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
the veteran's active service and the inservice incurrence of 
cardiovascular disease may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a cardiovascular condition.  He provided 
testimony indicating his belief that cardiovascular disease 
had its onset in the 1950s when he was in the military.  He 
makes reference to an abnormality revealed on X-ray 
examination in 1951, a diagnosis of mitral stenosis, a 
retinal artery occlusion causing partial blindness and the 
presence of recently diagnosed aortic regurgitation.  
Subsequent to his military service, he received treatment 
from the VA medical facility in Palo Alto, California and 
privately at Kaiser Permanente.  

The veteran appears to challenge the diagnosis of mitral 
stenosis and suggests that the current diagnosis of aortic 
valve regurgitation was present in service.  Also, the 
veteran restates his claim as "hypertension and stroke 
causing partial blindness in the right eye as a result of 
aortic regurgitation discovered but misdiagnosed by a 
military doctor in 1951 while the veteran was in the 
military."  

The veteran's representative asserts that if the Board finds 
that hypertension had its onset in the post-service years, 
consideration should be afforded to 38 C.F.R. § 3.303(d) that 
permits a grant of service connection where all the evidence 
establishes that the condition is related to service.  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Cardiovascular disease is presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

A review of the clinical record shows that hypertension was 
not diagnosed during either of the veteran's periods of 
service.  The veteran had a blood pressure of 100/70 in 
September 1946 and 110/70 in July 1948; an undated record 
shows blood pressure was 120/68.  The report of the August 
1951 medical examination for separation shows blood pressure 
was 120/70.  At that time, however, it was noted that X-ray 
examination showed a heart shadow that was essentially 
normal, except for a prominent pulmonary artery that 
suggested possible mitral stenosis.  It was noted in 
addition, that this condition is often found as a congenital 
variation.  An entry just below the one discussed above is to 
the effect that there were no clinical findings or history 
suggestive of any cardiac abnormality.  

The Board has reviewed private treatment reports from Kaiser 
Permanente from July 1968.  These records show that the first 
documented evidence of elevated blood pressure was recorded 
in records dated in the 1980s.  VA treatment records first 
document hypertension in July 1993 at which time the veteran 
presented a 10-year history of treatment for hypertension.  
Thus, the date of onset was presumably in or around 1983, 
more than thirty years after the veteran's separation from 
service.  

The veteran underwent VA examination in May 1999 in 
connection with his claim for service connection.  At that 
time, the examiner noted that the claims folder had been 
reviewed.  In reference to the "heart shadow" noted on the 
1951 report of the examination for separation, the examiner 
noted that there never had been any and currently was no 
evidence of mitral stenosis, and indicated that the examiner 
in 1951 may have misread the results.  The May 1999 
examination did, however, generate the diagnosis of aortic 
regurgitation that was clearly visualized by echocardiogram 
and probably accounted for the erroneous reading of the X-ray 
examination in 1951.  In addition, the examiner stated that 
there was no causal relationship between aortic regurgitation 
noted in service and hypertension noted subsequently.  

The Board sought the opinion of an independent medical expert 
(IME) in June 2004 in order to resolve the complex medical 
issues that arise out of the veteran's case.  At that time, 
the Board requested the IME to provide a date for the onset 
of hypertension, determine whether 1951 X-rays supported a 
diagnosis of mitral stenosis, and determine the medical 
probability that the veteran currently has cardiovascular 
disease related to injury, disease or event noted during his 
military service.  Specifically, with respect to valvular 
heart disease, the IME was requested to identify any existing 
condition, determine its most likely etiology and to provide 
a nexus opinion with respect to valvular heart disease and 
currently diagnosed cardiovascular disease including 
hypertensive vascular disease, stroke and branch retinal 
artery occlusion.  Finally, the Board directed the IME's 
attention to the May 1999 medical opinion.  

In November 2004, an IME opinion was provided from a 
physician identified as the chief of division cardiology at a 
private medical institution.  The IME reviewed the claims 
folder but stated that X-ray films from 1951 and 1953 were 
not available, so the physician was relying on the 
information recorded in the medical records.  In the review 
of the background, the IME noted that in August 1951, there 
was a prominent pulmonary artery segment consistent with 
possible mitral stenosis that could represent a congenital 
variation.  The same form on the same date showed that 
another physician indicated that there was no clinical 
finding or history suggestive of cardiac abnormalities.  The 
IME provides the following annotation:  "[t]his means his 
clinical examination did not find any evidence of mitral 
stenosis or aortic regurgitation."  Furthermore, the 
November 2004 report shows a normal history in August 1951, 
normal examinations in August 1953 and the first evidence of 
hypertension in 1993 indicating a diagnosis of 10-years' 
duration.  The November 2004 report also shows consideration 
of the May 1999 medical opinion that indicates a soft 
diastolic murmur, the presence of borderline left ventricular 
dilation, mild left ventricular hypertrophy, a normal aortic 
valve morphology, moderately dilated aortic root with 
moderately severe aortic regurgitation and the absence of 
mitral stenosis.  

The IME concluded that hypertension developed some time after 
the veteran's military service and that X-rays in 1951 were 
not representative of mitral stenosis or of aortic 
regurgitation.  The IME, citing various medical treatise, 
listed numerous causes for an enlarged pulmonary artery 
segment on chest X-rays including increased blood flow, 
turbulent blood flow, pulmonary hypertension and disorders of 
the vascular wall collagen.  The IME stated that the only way 
either mitral stenosis or aortic regurgitation could cause an 
enlarged pulmonary artery segment would be by causing 
congestive heart failure which then results in secondary 
pulmonary hypertension and an enlarged pulmonary artery.  No 
evidence of congestive heart failure was recorded in 1951, 
and consequently, the IME concluded that mitral stenosis and 
aortic regurgitation were not present at that time.  The IME 
opined that it was likely that the chest X-ray was misread 
since the clinical examination was normal and the 1953 X-ray 
examination was normal.  In addition, the IME opined that it 
was unlikely that the veteran's current cardiovascular 
disorder is related to injury, disease or event noted during 
his military service.  

The IME stated that the veteran has valvular heart disease 
with evidence of moderately severe aortic valve 
regurgitation, diagnosed by echocardiogram (in May 1999).  
Although the IME could not determine the date of onset with 
any precision, it was noted that the condition was not 
present during military service, but was identified sometime 
thereafter.  This is clearly supported by the private medical 
records showing diagnosis more than 30 years after service, 
and the veteran does not contend otherwise.

The IME stated that aortic valve regurgitation was probably 
caused by the aortic root dilation that was identified on the 
echocardiogram (presumably in May 1999).  The aortic root 
dilation in turn was probably either due to hypertension or 
idiopathic cystic medical necrosis, a congenital condition.  
Finally, the IME stated that aortic valve regurgitation with 
morphologically normal aortic valve as demonstrated on the 
veteran's echocardiogram does not cause hypertension or 
stroke.  

Analysis  

The clinical record shows no clear evidence of cardiovascular 
disease in either period of the veteran's military service.  
The presence of mitral valve stenosis, diagnosed in 1951, was 
ruled out in subsequent examinations, and there is no current 
evidence of that disorder.  Likewise, nothing from the 
clinical record suggests that cardiovascular disease was 
identified in the initial post service year.  Instead, the 
first documented evidence of cardiovascular disease is noted 
in 1980s when the veteran was treated for hypertension.  

The Board observes that the veteran's representative has 
focused the Board's attention to the provisions of 38 C.F.R. 
§ 3.303(d) that provide for service connection where a 
condition identified after service is determined to be 
related thereto.  While the veteran's contentions regarding 
the origin of a cardiovascular condition have been 
considered, such statements are probative only to the extent 
that a layperson can discuss personal experiences.  But, 
generally, laypersons cannot provide medical evidence because 
they lack the competence to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the instant case, the record contains two medical opinions 
that are consistent in their determination that hypertension 
was not present during the veteran's military service, had 
its first onset after service and is not related thereto.  
Both opinions are consistent with the absence of mitral 
stenosis and the suggestion of a misdiagnosis in service in 
1951.  

The medical opinions differ with respect to their 
determination as to whether currently diagnosed aortic value 
regurgitation is related to the veteran's military service.   
The Board observes that with respect to the May 1999 opinion, 
the first problem is that the examiner is not identified as a 
cardiology specialist.  Secondly, the record does not support 
facts that formed the basis of the opinion-that is, that 
aortic regurgitation was present in service.  The examiner 
did not indicate the clinical basis for that opinion.  As 
noted above, there was no diagnosis of aortic regurgitation 
in service.  The examiner's determination that the currently 
diagnosed condition of aortic value regurgitation was present 
during the veteran's military service in 1951 is no more than 
mere speculation.  The clinical record itself shows that the 
condition was not identified until 1999.  Accordingly, the 
May 1999 opinion is not persuasive with respect to the 
finding of an inservice origin for aortic valve 
regurgitation.  

The independent medical examiner, identified as a specialist 
in cardiology, presented a medical opinion supported by facts 
in the clinical record and based on sound medical principles, 
with references provided from up-to-date medical treaties.  
The Board finds this opinion is more persuasive and, thus, 
concludes that the record does not support a finding that 
aortic regurgitation was present during the veteran's 
military service.   

The Board may favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  Webb v. Principi, 15 Vet.App. 
139.  In Owens v. Brown, 7 Vet.App. 429, 433 (1995) the 
United States Court of Appeals for Veterans Claims (the 
Court) held that where multiple conflicting opinions existed 
in the record, the medical conclusions based on faulty 
medical history were insufficient, probatively, to outweigh a 
subsequent opinion that was supported by an accurate clinical 
history.  Owens, supra.

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran does not 
have a cardiovascular condition related to injury, disease or 
event noted in his military service.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The RO issued its notice in August 2001 after the RO issued 
its decision to deny service connection.  The RO informed the 
veteran of its duty to notify and to assist him in the 
development of his case.  The RO informed the veteran of its 
duty to explain to him the information or evidence needed to 
grant the claim.  


The letter discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him.  
The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  

It must also be noted that even before enactment of the VCAA, 
a letter was sent to the veteran in May 2000 telling him what 
was needed to substantiate a claim for service connection.  
Although that letter discussed the concept of a well-grounded 
claim (a concept eliminated by the VCAA), the basic elements 
of service connection have not changed.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or of not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records and reports of VA 
evaluation and treatment.  In addition, the RO obtained the 
veteran's private medical records from Kaiser Permanente.  
Also, the RO afforded the veteran the opportunity to provide 
testimony at an RO hearing.  

Finally, the Board obtained an independent medical opinion to 
resolve the complex medical question presented by the facts 
of the veteran's case.  The veteran was advised of the 
content of that medical opinion in January 2005 and was 
afforded the opportunity to provide further argument or 
evidence.  He presented additional argument, as did his 
representative.  He also waived RO consideration of the IME 
opinion.

The Board observes that he veteran has not identified any 
additional evidence not currently of record that would have 
some bearing on his claim for service connection. 

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not prejudiced by the Board's proceeding to 
the merits of the claim.


ORDER

Service connection for a cardiovascular disorder is denied.  


REMAND

The Board finds that additional development is necessary 
prior to the completion of its appellate review with respect 
to the claim for a higher initial rating for hearing loss.  
The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the RO must ask the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
give VA everything he has pertaining to his claim.  38 C.F.R. 
§ 3.159(b)(1).  The Board observes that the RO did not 
provide the appropriate notices in the veteran's case with 
respect to his hearing loss disability.  The Board is 
prohibited from performing this function in the first 
instance inasmuch as such an action could be prejudicial to 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Specifically, the RO must provide the veteran notice of the 
types of evidence necessary for establishing entitlement to 
higher initial rating cases.  The RO should solicit names and 
addresses of medical professionals providing treatment to him 
since his last VA examination in May 1999.  It would be 
helpful if the veteran were asked to complete authorizations 
for release of medical information to facilitate the 
acquisition of pertinent records.  The RO should clarify what 
evidence it expects the veteran to provide, and what evidence 
it will assist him in getting.  Finally, the RO should ask 
the veteran to provide any relevant evidence in his 
possession, provided that it has not been submitted 
previously.  

The Board observes that the veteran has not been provided an 
official examination of his hearing loss since May 1999.  The 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA of 2000, Pub. 
L. No. 106-475, is completed with respect 
to the claim on appeal.  In particular, 
ensure that the notification requirements 
and development procedures are fully 
complied with and satisfied.  Advise the 
veteran of the allocations of burdens in 
obtaining the evidence necessary to 
substantiate his claim and ask him to 
send VA all pertinent evidence or 
information in his possession, provided 
that such evidence was not submitted 
previously.  

2.  Ask the veteran to provide names and 
addresses of medical professionals 
providing treatment for the service-
connected hearing loss.  After the 
necessary authorizations for release of 
medical information are obtained, attempt 
to acquire records of treatment from the 
sources identified by the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

3.  Afford the veteran a VA audiometric 
examination in order to determine the 
current nature and severity of his 
service-connected bilateral hearing loss.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

4.  Thereafter, the RO should 
readjudicate the claim, including the 
veteran's request for an extraschedular 
rating.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


